EXHIBIT 10.1

 

AGREEMENT

 

This Agreement is entered into this 7th day of September, 2004, by and between
Western Sizzlin Corporation, a Delaware corporation, with its principal place of
business at 1338 Plantation Road, Roanoke, Virginia, 24012 (hereinafter the
“Company”), subject to the further definition set forth in Section 7.1, and
Robyn B. Mabe, whose address is 6010 Windcrest Lane, Roanoke, Virginia, 24012
(hereinafter “Executive”).

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and

 

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including Executive, to their
assigned duties without distraction.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth herein, and for other good and valuable consideration, the
parties agree as follows:

 

Section 1.  Employment.

 

The Company and Executive agree that Executive shall serve as Vice President and
Chief Financial Officer of Western Sizzlin Corporation.  Executive shall perform
such duties and exercise such powers pertaining to the management and operations
of the Company as may be determined from time to time by the Company.  Such
duties and powers shall be consistent with those normally expected of persons
holding similar positions.  Executive’s duties, however, are subject to
reasonable modifications based on future developments in the Company’s business.

 

Section 2. Term of Agreement.

 

This Agreement will be effective as of September 1, 2004, and, except as
otherwise provided in this Agreement, will continue in effect until September 1,
2005 (the Initial Term), and thereafter shall be renewed automatically for
additional one (1) year terms (each a Renewal Term) unless a party hereto
provides the other party with notice of the intent not to renew at least ninety
(90) days prior to the expiration of the Initial Term, or any subsequent Renewal

 

1

--------------------------------------------------------------------------------


 

Term.  If a Change in Control occurs prior to the expiration of the Initial Term
of this Agreement, this Agreement will continue in effect for one (1) year from
the Change in Control.  If a Change in Control occurs during a one (1) year
Renewal Term, this Agreement will continue in effect for one (1) year from the
Change in Control.  Executive’s base salary while employed will be determined
from year to year, by the Board’s Compensation Committee, but shall be no less
than One Hundred and Ten Thousand and 00/100 Dollars ($110,000.00) annually.

 

Section 3. Change in Control.

 

The Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control exists, and that
possibility, along with the uncertainty and questions which may arise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.  In order to induce
Executive to remain in its employ, the Company agrees to provide Executive the
payments and benefits described in this Agreement if Executive’s employment with
the Company is terminated subsequent to a “Change in Control” of the Company as
defined in Section 4, under the circumstances described in Section 5.

 

Section 4. Definition of Change in Control.

 

For purposes of this Agreement, a Change in Control of the Company means the
occurrence of any of the following events during the period in which this
Agreement remains in effect.  A Change in Control will be deemed to occur on the
date the event occurs:

 

4.1           Change in Voting Power. Any person or persons acting together
which would constitute a “group” for purposes of Section 13(d) of the Exchange
Act (other than the Company, or any Subsidiary, or any entity beneficially owned
by any of the foregoing) beneficially own (as defined in Rule 13(d)-3 under the
Exchange Act) without Board approval or consent, directly or indirectly, at
least thirty percent (30%) of the total voting power of the Company entitled to
vote generally for the election of the Board.

 

4.2           Change in Board of Directors. Either:

 

(a)           the Current Directors (as hereinafter defined) cease for any
reason to constitute at least a majority of the members of the

 

2

--------------------------------------------------------------------------------


 

Board (for these purposes, a “Current Director” means any member of the Board as
of the date of this Agreement, and any successor of a Current Director whose
election or nomination for election by the Company’s stockholders was approved
by at least a majority of the current Directors then on the Board); or

 

(b)           at any meeting of the stockholders of the Company called for the
purpose of electing directors, a majority of the persons nominated by the Board
for election as directors fail to be elected; or

 

4.3                           Liquidation, Merger or Consolidation. The
stockholders of the Company approve:

 

(a)           a plan of complete liquidation of the Company; or

 

(b)           an agreement providing for the merger or consolidation of the
Company (i) in which the Company is not the continuing or surviving corporation
(other than consolidation or merger with a wholly owned subsidiary of the
Company in which all shares outstanding immediately prior to the effectiveness
thereof are changed into or exchanged for the same consideration) or (ii)
pursuant to which the shares are converted into cash, securities or other
property, except a consolidation or merger of the Company in which the holders
of the shares immediately prior to the consolidation or merger have, directly or
indirectly, at least a majority of the common stock of the continuing or
surviving corporation immediately after such consolidation or merger, or in
which the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation; or

 

4.4           Sale of Assets. The stockholders of the Company approve an
agreement (or agreements) providing for the sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.

 

3

--------------------------------------------------------------------------------


 

Section 5.  Termination Following Change in Control.

 

If any of the events described in Section 4 constituting a Change in Control
occur, Executive will be entitled to the payments and benefits provided for in
Section 6 if a subsequent termination of Executive’s employment occurs within
one (1) years from the date of that Change in Control, unless that termination
is:

 

i.              because of Executive’s death;

 

ii.             by the Company for Cause or Disability; or

 

iii.            by Executive other than for Good Reason.

 

Those payments and benefits will be in lieu of any severance payments Executive
would otherwise receive in accordance with Section 19 of this Agreement.

 

5.1           Cause. Termination by the Company of Executive’s employment for
“Cause” means Executive has materially breached this Agreement or has engaged in
action or misconduct in connection with the performance of her duties that is
injurious to the business of the Company, or is convicted of a felony or commits
an act of gross, flagrant, and willful misconduct relating to her employment or
the Company’s business, including, but not limited to, theft or embezzlement of
the Company’s property or money, or an act of fraud against the Company.  If
Company believes Cause exists, as defined herein, a written notice will be
delivered to Executive by the Chief Executive Officer of the Company (or if
Executive is the Chief Executive Officer, the Chairman of the Compensation
Committee) that specifically identifies the manner in which the Chief Executive
Officer (or the Chairman of the Committee) believes that Executive has given the
Company Cause for termination of Executive’s employment, and giving Executive an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board of Directors of the Company.  The Board of Directors of the Company
may then make a finding that, in the good faith opinion of two-thirds of the
Board of Directors, Executive acted (or failed to act when she should have
acted) in a manner constituting Cause as defined herein, and specifying the
particulars of that finding in detail.  For purposes of this subsection 5.1, no
act, or failure to act, on Executive’s part will be considered “willful”

 

4

--------------------------------------------------------------------------------


 

unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that Executive’s action or omission was in the best interest
of the Company.

 

5.2           Disability. Termination by the Company of Executive’s employment
for “Disability” means termination of Executive’s employment following and
because of Executive’s failure to perform substantially all of the material
duties of her position for a period of at least one hundred eighty (180)
consecutive calendar days due to physical or mental illness or injury. 
Executive will continue to receive Executive’s full base salary at the rate in
effect and any bonus payments under the Plan payable during the one hundred
eighty (180) day qualification period until termination of Executive’s
employment for Disability. After that termination, Executive’s benefit will be
determined in accordance with the Company’s other benefit plans and practices
then in effect that apply to Executive.  The Company will have no further
obligation to Executive under this Agreement and all supplemental benefits will
be terminated.  If the Company and Executive disagree as to Executive’s
incapacity, each may appoint a medical doctor to certify her opinion as to
Executive’s incapacity, and if the doctors do not agree as to Executive’s
incapacity, then the two doctors will appoint a third medical doctor to certify
her opinion as to Executive’s incapacity, and the decision of a majority of the
three doctors will prevail.  The Company will bear the costs of the doctors’
opinions.

 

5.3           Good Reason. Termination by Executive of Executive’s employment
for “Good Reason” means termination by Executive of Executive’s employment based
on:

 

(a)           The assignment to Executive of duties inconsistent with her
position and status with the Company as they existed immediately prior to a
Change in Control, or a substantial change in Executive’s title, offices or
authority, or in the nature of her responsibilities, as they existed immediately
prior to a Change in Control, except in connection with the termination of her
employment for Cause or Disability or as a result of her death or by Executive
other than for Good Reason;

 

5

--------------------------------------------------------------------------------


 

(b)           A reduction in Executive’s base salary as in effect on the date of
this Agreement or as her salary may be increased from time to time;

 

(c)           Requiring Executive to be based more than fifty (50) miles from
the location where Executive is based immediately prior to a Change in Control,
except for required travel on business to an extent substantially consistent
with Executive’s business travel obligations prior to the Change in Control, or
if Executive is agreeable to relocating, then the Company agrees to reimburse
Executive for all reasonable moving expenses incurred by Executive or to
indemnify Executive against any loss realized in the sale of her principal
residence in connection with that relocation;

 

(d)           The failure to continue in effect any retirement plan, life
insurance plan, medical insurance plan, disability plan or any other benefit
plan in which Executive is participating immediately prior to a Change in
Control (or provide plans providing Executive with substantially similar
benefits), the taking of any action by the Company that would adversely affect
Executive’s participation or materially reduce her benefits under any of those
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to a Change in Control; or

 

(e)           The failure by the Company to obtain the assumption of this
Agreement by any successor, as contemplated in Section 7.

 

5.4           Notice of Termination. Any purported termination by the Company
pursuant to subsections 5.1 or 5.2 or by Executive pursuant to subsection 5.3
will be communicated by written Notice of Termination to the other party. For
purposes of this Agreement, a “Notice of Termination” means a notice that
indicates the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. Any purported termination not effected pursuant to a Notice of
Termination meeting the requirements set forth in this Agreement will not be
effective.

 

6

--------------------------------------------------------------------------------


 

5.5           Date of Termination.  For purposes of this Agreement, the date of
the termination of Executive’s employment (“Date of Termination”) will be:

 

(a)           if Executive’s employment is terminated by her death, the end of
the month in which her death occurs;

 

(b)           if Executive’s employment is terminated for Disability, thirty
(30) days after Notice of Termination is given; or

 

(c)           if Executive’s employment is terminated by Executive or by the
Company for any other reason, the date specified in the Notice of Termination.

 

Section 6.  Payments and Benefits Upon Certain Terminations Following a Change
in Control.

 

If within one (1) year following the Change in Control, Executive’s employment
is terminated other than for Death, Disability or Cause, or if Executive
terminates her employment for Good Reason, then the following provisions will
apply:

 

6.1           Compensation Through Date of Termination. The Company will pay
Executive within thirty (30) days after termination:

 

i.              Any unpaid amount of Executive’s base salary through the Date of
Termination;

 

ii.             With respect to any year then completed, any unpaid amount
accrued to Executive pursuant to the Plan; and

 

iii.            With respect to any year then partially completed, a pro rata
portion through the Date of Termination of Executive’s annual bonus under the
Plan, based upon the amount of her bonus for the previous year.

 

6.2           Additional Severance. In lieu of any further salary and bonus
payments to Executive for periods subsequent to the Date of Termination, or
other severance payments, the Company will pay as severance pay to Executive the
additional sum equal to:

 

7

--------------------------------------------------------------------------------


 

Executive’s annual base salary as of the date of Change in Control, or as of the
Date of Termination, whichever is greater.

 

The severance pay provided for in this Section 6.2 shall be transferred to a
“Rabbi Trust,” effective as of the Date of Termination, and paid to Executive in
twelve (12) equal monthly installments commencing on the first day of the next
month following the Date of Termination, and on the first day of each subsequent
month, until fully paid.

 

6.3           Benefit Plans.  In the event of a Change in Control, unless
Executive’s employment is terminated for Cause, the Company will, at the Company
expense, maintain in full force and effect for Executive’s continued benefit,
for a period of one (1) year following the Date of Termination, the health,
dental, disability and other welfare benefits, plan, programs and arrangements
substantially equivalent to the most valuable coverage provided under any plan
maintained by the Company from time to time during such period.  In addition,
Executive will continue to be provided during the one (1) year following the
Date of Termination, with the same life insurance coverage maintained on her
life immediately prior to the Date of Termination.  These benefits shall be
reduced by the amount of similar benefits provided to Executive during such
period by a subsequent employer, as determined solely by the Board.  For the
purposes of enforcing this offset provision, Executive shall notify the Board as
to the terms and conditions of any subsequent employment and the corresponding
benefits received pursuant thereto, and shall provide, or cause to provide the
Board, correct, complete, and timely information concerning the same.

 

6.4           No Mitigation Required.  Executive will not be required to
mitigate the amount of any payment provided for in this Section 6 by seeking
other employment or otherwise, nor will the amount of any payment provided for
in this Section 6 be reduced by any compensation earned by Executive as the
result of employment with another employer after the Date of Termination or
otherwise, except for a reduction in benefits as set forth in subsection 6.3.

 

6.5           Tax Gross-up Payment.  If any payments or benefits provided
pursuant to this Section 6 are subject to an excise tax on an “excess parachute
payment” under Section 4999 of the Internal

 

8

--------------------------------------------------------------------------------


 

Revenue Code of 1986 (the “Code”), or any successor provision of the Code, or
are subject to an excise or penalty tax under any similar provision of any other
revenue system to which Executive may be subject, the Company will provide a
gross-up payment to Executive in order to place Executive in the same after-tax
position Executive would have been in had no excise or penalty tax become due
and payable under Code Section 4999 (or any successor provision) or any similar
provision of another revenue system.  No gross-up payment will be made for any
excise or penalty tax attributable to any stock options granted to Executive, or
for any other payments or benefits provided to Executive under other sections of
this Agreement.

 

Section 7. Successors; Binding Agreement.

 

7.1           Assumption by Company’s Successor. The Company will request any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement.  Failure of
the Company to obtain that agreement prior to the effectiveness of any
succession will be a breach of this Agreement and will entitle Executive to
payments and benefits from the Company in the same amount and on the same terms
to which Executive would be entitled under this Agreement if Executive
terminated Executive’s employment for Good Reason within one (1) years following
a Change in Control, except that for purposes of implementing the foregoing, the
date on which that succession becomes effective will be deemed the Date of
Termination.  As used in this Agreement, “Company” means Western Sizzlin
Corporation, its subsidiaries and any successor to its business and/or assets
regardless of whether such successor specifically assumes and agrees to perform
this Agreement.

 

7.2           Enforcement by Executive’s Successor. This Agreement will inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive dies subsequent to the termination of
Executive’s employment while any amount would still be payable to Executive
pursuant to this Agreement if Executive had continued to live, all those
amounts, will be paid in

 

9

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement to Executive’s devisee, legatee or
other designee or, if there be no designee, to Executive’s estate. The foregoing
payment will be made in a lump sum within sixty (60) days following the date of
Executive’s death.

 

Section 8.  Working Facility.

 

Executive will perform her services hereunder at the principal office of the
Company, located in Roanoke, Virginia, except as travel to other locations is
warranted by the business of the Company.  The Company shall provide Executive
with such office space, secretarial help, and other facilities and services as
may be suitable to her position and appropriate for the performance of her
duties.

 

Section 9.  Expenses and Benefits.

 

The Company shall pay or reimburse Executive for any expenses reasonably
incurred by her in furtherance of her duties hereunder, including, but not
limited to, reasonable expenses for traveling, meals and hotel accommodations,
upon submission by Executive of vouchers or itemized statements therefore,
prepared in compliance with such rules and policies as the Company may from time
to time adopt and as may be required in order to permit such payments as proper
deductions by the Company under the Internal Revenue Code and the rules and
regulations adopted pursuant thereto, now or hereafter in effect.

 

Executive shall have made available to her, on substantially the same terms as
other management level employees of the Company, group insurance, retirement
plans, and other benefit programs in effect from time to time during the term of
Executive’s employment.  Executive’s participation under any group insurance
programs, retirement plans or other benefit programs shall be subject to the
applicable terms and conditions of the same.  This paragraph shall not be
construed as a commitment on the part of the Company to establish, maintain, or
continue any such plans or programs.

 

Section 10. Notice.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement will be in writing and will be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement, provided that all notices

 

10

--------------------------------------------------------------------------------


 

to the Company will be directed to the attention of the Chief Executive Officer
of the Company (or if the notice is from the Chief Executive Officer, to the
Secretary of the Company), or to such other address as either party may have
furnished to the other in writing in accordance with this Section 10, except
that notice of change of address will be effective only upon receipt.

 

Section 11. Modification and Waiver.

 

No provision of this Agreement may be modified, waived or discharged unless that
waiver, modification or discharge is agreed to in writing by Executive and such
officer as may be specifically designated by the Board of Directors of the
Company. No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by that other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the time or at any prior or subsequent time.

 

Section 12. Construction.

 

This Agreement supersedes any oral agreement between Executive and the Company
and any oral representation by the Company to Executive with respect to the
subject matter of this Agreement.  The validity, interpretation, construction
and performance of this Agreement will be governed by the laws of the State of
Virginia.

 

Section 13. Severability.

 

If any one or more of the provisions of this Agreement, including but not
limited to Section 18 hereof, or any word, phrase, clause, sentence or other
portion of a provision is deemed illegal or unenforceable for any reason, that
provision or portion will be modified or deleted in such a manner as to make
this Agreement as modified legal and enforceable to the fullest extent permitted
under applicable laws. The validity and enforceability of the remaining
provisions or portions will remain in full force and effect.

 

Section 14. Counterparts.

 

This Agreement may be executed in two or more identical counterparts, each of
which will take effect as an original and all of which will evidence one and the
same agreement.

 

11

--------------------------------------------------------------------------------


 

Section 15. Legal Fees.

 

If the Company breaches this Agreement or if, within one (1) year following a
Change in Control, (a) Executive’s employment is terminated by the Company other
than for Cause or Disability; or (b) Executive terminates Executive’s employment
for Good Reason, the Company will reimburse Executive for all legal fees and
expenses reasonably incurred by Executive as a result of that termination
(including all those fees and expenses, if any, incurred in seeking to obtain or
enforce any right or benefit provided by this Agreement, unless the Company is
the prevailing party in such contest or dispute).

 

Section 16. Employment by a Subsidiary.

 

Either the Company or a Subsidiary may be Executive’s legal employer. For
purposes of this Agreement, any reference to Executive’s termination of
employment with the Company means termination of employment with the Company and
all Subsidiaries, and does not include a transfer of employment between any of
them. The actions referred to under the definition of “Good Reason” in
subsection 5.3 include the actions of the Company or Executive’s employing
Subsidiary, as applicable. The obligations created under this Agreement are
obligations of the Company. A change in control of a Subsidiary will not
constitute a Change in Control for purposes of this Agreement unless there is
also a contemporaneous Change in Control of the Company. For purposes of this
Agreement, a “Subsidiary” means an entity more than fifty percent (50%) of whose
equity interests are owned directly or indirectly by the Company.

 

Section 17.  Arbitration.

 

Except for the rights and duties of the parties set forth in Section 18 of this
Agreement, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Roanoke, Virginia,
according to the rules of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of her right to be paid for all periods up to the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 18.  Restrictive Covenant.

 

18.1         Need for Protection.  Executive acknowledges that, because of her
senior executive position with the Company, her knowledge of the affairs of the
Company and her relations with its suppliers and customers, she could do serious
damage to the financial welfare of the Company, should she compete or assist
others in competing with the business of the Company.  Accordingly, the parties
agree as follows:

 

18.2         Confidential Information.

 

(a)           Non-Disclosure.  Except as the Company may permit or direct in
writing, during the term of this Agreement and thereafter, Executive agrees that
she will never disclose to any person or entity any confidential or proprietary
information, knowledge, or data of the Company, which she may have obtained
while in the employ of the Company, relating to any customers, customer lists,
methods of distribution, sales, prices, profits, costs, contracts, inventories,
suppliers, dealers, distributors, business prospects, business methods,
formulas, plans or techniques, research, trade secrets, or know how of the
Company.

 

(b)           Return of Records.  All records, documents, software, computer
disks, and any other form of information relating to the business of the
Company, which are or were prepared or created by Executive, or which may or did
come into her possession during the term of her employment with the Company,
including any and all copies thereof, shall be returned to the Company, or as
the case may be, shall remain in the possession of the Company, upon termination
of employment for any reason.

 

(c)           Future Employment.  Nothing in this section shall limit the
Executive’s right to carry Executive’s accumulated career knowledge and
professional skills to any future employment, subject to the specific
limitations of the foregoing provisions of this section and the covenants set
forth below.

 

13

--------------------------------------------------------------------------------


 

18.3         Non-Competition.

 

(a)           Scope of Operations.  The parties hereto acknowledge that the
Company’s operations are within the continental United States, and that it
conducts business throughout the continental United States, thus, the Company’s
need for protection against unfair competition is throughout the continental
United States.

 

(b)           Covenant Not To Compete.  Executive agrees that she will not,
during the term of this Agreement and for a period of six (6) months after her
employment with the Company has terminated:

 

(1)           engage directly or indirectly, for her own personal benefit or the
benefit of any person or entity other than the Company, which would result in
direct competition with the Company, anywhere in the continental United States;
or

 

(2)           develop, promote, invest in, provide financing for, be employed
by, or operate any business on her own behalf, or for any other person or
entity, which would result in direct competition with the Company, or, assist
any other person in doing so.

 

1.             For the purposes of this Section 18.3(b) the phrase “direct
competition.” shall mean employment with a restaurant or chain providing family
steaks and/or buffet.

 

18.4         Termination Without Cause.  It is understood and agreed that in the
event the Company terminates Executive’s employment without Cause,
subsection 18.3 hereof shall be null and void.  Notwithstanding the foregoing
provision, however, if Executive’s employment is terminated under circumstances
which entitle her to receive the payments and benefits provided in Section 6 of
this Agreement, then in such event, the provisions of Section 18.3 hereof shall
remain in full force and effect.

 

14

--------------------------------------------------------------------------------


 

18.5         Judicial Modification.  In the event that any court of law or
equity shall consider or hold any aspect of this Section 18 to be unreasonable
or otherwise unenforceable, the parties hereto agree that the aspects of this
section so found may be reduced, reformed or modified by appropriate order of
the court, and shall thereafter continue, as so modified, in full force and
effect.

 

18.6         Injunctive Relief.  The parties hereto acknowledge that the
remedies at law for breach of this section will be inadequate, and the Company
shall be entitled to injunctive relief for violation thereof; provided, however,
that nothing herein shall be construed as prohibiting the Company from pursing
any other remedies available for such breach or threatened breach, including the
recovery of damages from Executive.

 

Section 19.  Termination and Severance; No Change in Control.

 

Executive’s employment under this Agreement may be terminated, separate and
apart from the occurrence of a Change in Control, in one of the following ways:

 

19.1         Mutual Agreement.  At any time by mutual written agreement of both
parties to this Agreement, subject to any terms and conditions specified in such
mutual written agreement; or

 

19.2         For Cause.  At any time by the Company, by written notice to
Executive, terminating this Agreement and discharging Executive for Cause, as
defined in Section 5.1 of this Agreement; or

 

19.3         Automatically.  Automatically and immediately should one of the
following events occur:

 

(a)           Executive dies; or

 

(b)           Executive’s Disability, as defined in Section 5.2 of this
Agreement.

 

19.4         Severance.  In addition to the foregoing, Company may at any time,
upon thirty (30) days’ written notice, terminate this Agreement without Cause. 
If termination occurs during the initial or renewal term of this Agreement,
Executive shall be entitled to severance

 

15

--------------------------------------------------------------------------------


 

pay in an amount equal to (including amounts paid during the 30-day notice
period) three (3) months base salary at the rate then in effect, upon the
execution by executive of any appropriate release agreement.  The base salary
portion of the severance shall be payable, at the Company’s option, in a lump
sum or in equal monthly installments consistent with the Company’s ordinary
payroll practices.  Executive shall also be entitled to continuation of benefits
through the end of the employment term then in effect under this Agreement, or
if sooner, until such time as she secures alternative employment which provides
her with comparable benefits.  If the Company terminates this Agreement without
Cause, the Company shall have the right at its option, to require Executive to
immediately leave the Company’s premises; provided, that the Company shall be
obligated to pay (as part of the severance) Executive’s base salary during the
30-day notice period.

 

Section 20.  Exclusivity of Services.

 

Executive agrees that her employment with the Company will be full time, and
that she will devote her best efforts and attention to the business of the
Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Western Sizzlin Corporation,

 

 

 

 

 

 

By:

/s/ Pat Vezertzis

 

 

 

Chairman

 

 

Compensation Committee

 

 

 

 

 

 

 

 

/s/ Robyn B. Mabe

 

 

 

Robyn B. Mabe

 

16

--------------------------------------------------------------------------------